Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities: “or” is repeated twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over LIZOTTE (US 20120168641 A1) in view of CLARK et al. (US 20080152548 A1).
	Regarding claim 1, LIZOTTE discloses a chamber (figs. 6a-6c) for irradiating biological pathogens in fluids (28 to 28) [0008] comprising: 
a top and a bottom opposite the top, 
a first side and a second side opposite the first side, 

a first opening (at 28 input) 
a second opening (at 28 output) configured to allow the flow of a fluid from the interior of the chamber to the exterior of the UVC chamber; 
a UVC light source (24) [0008] (laser beam source 24 is attached/at opening for fluid 28 input) positioned adjacent to the first opening (at 28 input) of the UVC chamber; and wherein the interior of the UVC chamber comprises a plurality of facets (32’s) configured at different angles (figs. 6a-6c, show 32’s have differing angles) to maximize internal reflection of UVC within the UVC chamber and the interior of the UVC chamber comprises reflective material [0032] (figs. 6a-6c; PTFE for 32’s) configured to act as a light channeling optic to maximize internal reflection of UVC within the UVC chamber and to increase homogeneity and intensity of UVC radiation [0090-0091 Note diffuse UV reflections] 
(figs. 6a-6c, fluid input 28 and output 28; reflective PTFE facets 32 with reflective surfaces 30, UV light 24 with secondary optics/shapers/diffuser 16e (see fig. 4a-4e)))
(abstract) [0008] [0032] [0090-0091] .
But LIZOTTE fails to disclose a top and a bottom opposite the top, wherein the top and the bottom are substantially flat and substantially parallel to each other; 
a first side and a second side opposite the first side, wherein the first side and the second side are substantially flat and substantially parallel to each other, and wherein the top, bottom, first side and second side form a substantially polygonal configuration; 
a proximal face and a distal face opposite the proximal face enclosing the top, bottom, first side and second side forming an interior and an exterior of the UVC chamber, wherein the distal face comprises one or more substantially flat surfaces; 
a first opening adjacent the proximal face.
    	CLARK, however, discloses a UV fluid sterilizer (abstract) with UV light (fig. 6; 320) that has 
a top (not illustrated) and a bottom (950) opposite the top, wherein the top and the bottom are substantially flat and substantially parallel to each other (fig. 6c, chamber 900 composed of sides/faces 910, 920, 930, 940, 950) [0134] ; 
a first side (910) and a second side (960) opposite the first side, wherein the first side and the second side are substantially flat and substantially parallel to each other, and wherein the top, bottom, first side and second side form a substantially polygonal configuration (fig. 6c, chamber 900 composed of sides/faces 910, 920, 930, 940, 950) [0134]; 
a proximal face 9920) and a distal face (930) opposite the proximal face enclosing the top, bottom, first side and second side forming an interior and an exterior of the UVC chamber, wherein the distal face comprises one or more substantially flat surfaces (fig. 6c, chamber 900 composed of sides/faces 910, 920, 930, 940, 950) [0134]; 
a first opening (in 920 or 930) adjacent the proximal face (920 or 930).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of LIZOTTE, with the polygonal outer chamber wall shape as claimed above, as taught by OCHI, to use as a substitution of one known (i.e.,  rectangular parallel sided polygonal) outer structural shape for supporting internal components (i.e. a UV source, and/or internal wall facetted reflector surfaces) for another generic outer structural shape for supporting internal components to obtain predictable structural support results for a UV fluid sterilizer system.

Regarding claim(s) 2, LIZOTTE discloses wherein a secondary optic (figs. 4a-4e),, comprising a transparent material (16a)  (for 16b of 24) using 
Regarding claim 3, LIZOTTE discloses UVC light (from 24) entering the chamber is confined by means of reflection from the side walls (30, 32) that are made of materials that diffuse light (PTFE) [0090-0091]; or Or said walls (30, 32) are coated with materials (PTFE) that diffuse light  [0090-0091 Note diffuse UV reflections] (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881